Citation Nr: 1125638	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a stomach condition, claimed as a peptic ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to July 1998 and from February 2002 to June 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In October 2009, the Veteran testified before a Veterans Law Judge (VLJ) at the Board's central office in Washington, D.C.  A transcript of this hearing is of record. 
Two months later, in December 2009, the Board remanded the case for action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran was notified in a May 2011 letter that the VLJ who conducted his October 2009 hearing was no longer employed by the Board.  The letter also informed the Veteran that he was entitled to another hearing before a VLJ who would participate in the final determination of his case, should he so desire.  38 C.F.R. § 20.707.  He was given 30 days to reply to the letter, but no response was received.  The Board therefore concludes that the Veteran does not desire another hearing and will proceed accordingly.

In its December 2009 remand, the Board referred the issue of entitlement to service connection for tinnitus to the RO.  This issue has not been adjudicated and the Board does not have jurisdiction over it.  Therefore, it is again referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that service connection is warranted for a stomach disorder as he experiences current gastrointestinal symptoms that are associated with an in-service bleeding ulcer.  Service records establish that the Veteran underwent treatment for an upper GI bleed in 1997 and 2005 due to a chronic gastric ulcer.  VA regulations define a gastric or duodenal ulcer as a chronic condition, and service connection is appropriate for any later manifestations of a chronic disease unless due to an intercurrent cause.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Thus, if the Veteran's current gastrointestinal symptoms are associated with his in-service ulcer, service connection is warranted for the disability. 

In its December 2009 remand, the Board ordered that the Veteran should be provided a VA examination and medical opinion to ascertain the nature and etiology of the claimed disability.  The Veteran was provided a VA examination in June 2010, but the examination report is not clear as to whether the Veteran currently has a stomach disorder.  During the examination, the Veteran reported current symptoms including episodic diarrhea and abdominal cramps after eating certain foods, but the only diagnosis rendered by the VA examiner was a healed preploric ulcer healed in 2005.  No discussion or diagnosis was rendered with respect to the Veteran's more recent complaints.  The Board finds that a remand is necessary for an addendum opinion addressing the Veteran's current stomach complaints, especially in light of a March 2008 diagnosis of likely irritable bowel syndrome (IBS) from the Veteran's physician at the Baltimore VA Medical Center (VAMC).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who performed the June 2010 VA examination.  If the examiner is not available, the claims folder and a copy of this remand should be provided to an examiner with the necessary expertise to render a medical opinion in this case.  The claims folder or copies of relevant evidence from the claims folder, and a copy of this remand must be made available to and be reviewed by the examiner.  

The examiner should review the claims folder and provide an addendum report addressing the following questions:

(a)  Does the Veteran have a current stomach disorder to include a gastric or peptic ulcer or IBS? 

(b)  If the Veteran has a current stomach disorder, is it at least as likely as not (50 percent or better probability) that the current disorder is associated with or a subsequent manifestation of the chronic gastric ulcer diagnosed and treated during service?

(c)  If the Veteran does not have a current stomach disorder, the examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's current complaints of episodic diarrhea and abdominal cramps are residual symptoms of the in-service chronic gastric ulcer. 

The examiner should provide a full rationale for all expressed opinions. 

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


